          Case 3:19-cv-07185-JSC Document 49 Filed 07/10/20 Page 1 of 5




 1    JAHAN C. SAGAFI (SBN 224887)                     ROSEMARIE T. RING (SBN 220769)
      OUTTEN & GOLDEN LLP                              rose.ring@mto.com
 2    One Embarcadero Center, 38th Floor               JONATHAN H. BLAVIN (SBN 230269)
      San Francisco, CA 94111                          jonathan.blavin@mto.com
 3    Telephone:    (415) 638-8800                     ELIZABETH A. KIM (SBN 295277)
      Facsimile:    (415) 368-8810                     elizabeth.kim@mto.com
 4    Email: jsagafi@outtengolden.com                  MUNGER, TOLLES & OLSON LLP
                                                       560 Mission Street
 5    PETER ROMER-FRIEDMAN                             Twenty-Seventh Floor
      GUPTA WESSLER PLLC                               San Francisco, California 94105-2907
 6    1900 L Street, NW, Suite 312,                    Telephone:     (415) 512-4000
      Washington, DC 20036                             Facsimile:     (415) 512-4077
 7    Telephone:     (202) 888-1741
      Email: peter@guptawessler.com                    Attorneys for Defendant Facebook,
 8                                                     Inc.

 9    JASON R. FLANDERS (SBN 238007)
      AQUA TERRA AERIS LAW GROUP
10    828 San Pablo Ave., Ste. 115B
      Albany, CA 94706
11    Telephone:    (916) 202-3018
      Email: jrf@atalawgroup.com
12    Email: smkh@atalawgroup.com

13    Additional Counsel for Plaintiff and Proposed
      Class Members listed below
14

15

16
                                    UNITED STATES DISTRICT COURT
17
                    NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
18
19
     NEUTAH OPIOTENNIONE,                             Case No. 3:19-cv-07185-JSC
20
                       Plaintiff,
21                                                    STIPULATION AND [PROPOSED]
              vs.                                     ORDER MODIFYING SCHEDULE
22
     FACEBOOK, INC.,
23
                       Defendant.
24

25

26

27

28

     45170419.1                                                         Case No. 3:19-cv-07185-JSC
                          STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
          Case 3:19-cv-07185-JSC Document 49 Filed 07/10/20 Page 2 of 5




 1            Pursuant to Civil L. R. 6-2, Plaintiff Neutah Opiotennione (“Plaintiff”) and Defendant

 2 Facebook, Inc. (“Facebook”) (collectively, the “Parties”), by and through their respective counsel

 3 of record, hereby stipulate as follows:

 4            WHEREAS, Plaintiff filed the Complaint in this Action on October 31, 2019 (ECF No. 1);

 5            WHEREAS, on November 1, 2019, the Action was assigned to this Court (ECF No. 3);

 6            WHEREAS, the Parties have consented to Magistrate Judge Jurisdiction (ECF Nos. 6, 18);

 7            WHEREAS, on March 17, 2020, in light of Plaintiff’s intention to file a First Amended

 8 Complaint and circumstances related to the Coronavirus, the Court entered the following

 9 stipulated schedule proposed by the Parties (ECF No. 29):

10            Plaintiffs’ First Amended Complaint due: March 31, 2020;

11            Facebook’s motion to dismiss First Amended Complaint: May 1, 2020;

12            Opposition due: May 21, 2020;

13            Reply due: June 11, 2020;

14            Hearing and Initial Case Management Conference: July 16, 2020

15            WHEREAS, on March 31, 2020, Plaintiff filed a First Amended Complaint (ECF No. 30),

16 the Court subsequently amended the briefing schedule on Facebook’s motion to dismiss the First

17 Amended Complaint by stipulation of the Parties during the Coronavirus shutdown (ECF Nos. 34,

18 38, 43), Facebook filed its motion to dismiss the First Amended Complaint on May 8, 2020 (ECF
19 No. 35), Plaintiffs filed their Opposition on June 12, 2020 (ECF No. 39) (“Opposition”); and

20 Facebook’s Reply is due on July 17, 2020;

21            WHEREAS, an amicus brief was filed by Upturn on June 26, 2020 in support of Plaintiff’s

22 Opposition (ECF No. 44), and a second amicus brief was filed by the Lawyers’ Committee for

23 Civil Rights Under Law in support of Plaintiff’s Opposition on July 10, 2020 (ECF No. 46);

24            WHEREAS, Facebook consented to the granting of leave to file both amicus briefs;

25

26

27

28

     45170419.1                                  -2-                  Case No. 3:19-cv-07185-JSC
                        STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
          Case 3:19-cv-07185-JSC Document 49 Filed 07/10/20 Page 3 of 5




 1            WHEREAS, the Parties have met and conferred and agreed that, subject to the Court’s

 2 approval, Facebook may have an additional five (5) pages for its Reply and that the schedule

 3 should be modified as follows to allow Facebook to respond to amicus briefs:

 4            Reply due: July 24, 2020.

 5            Hearing and Initial Case Management Conference: August 6, 2020.

 6            ACCORDINGLY, THE PARTIES HEREBY STIPULATE AND AGREE TO THE

 7 FOLLOWING:

 8            Subject to the Court’s approval, the schedule shall be modified as follows:

 9            Reply due: July 24, 2020.

10            Hearing and Initial Case Management Conference: August 6, 2020.

11 DATED: July 10, 2020                          Gupta Wessler PLLC

12

13
                                                 By: /s/ Peter Romer Friedman
14                                                    PETER ROMER FRIEDMAN
                                                 Attorneys for PLAINTIFF
15

16

17 DATED: July 10, 2020                          MUNGER, TOLLES & OLSON LLP
18
19
                                                 By: /s/ Rosemarie T. Ring
20                                                    ROSEMARIE T. RING
21                                               Attorneys for Defendant Facebook, Inc.

22

23 Additional Counsel for Plaintiff:
   ADAM T. KLEIN
24 MICHAEL LITROWNIK

25 OUTTEN & GOLDEN LLP
   685 Third Avenue, 25th Floor
26 New York, NY 10017
   Telephone: (212) 245-1000
27 Facsimile: (646) 509-2060
   Email: atk@outtengolden.com
28
   Email: mlitrownik@outtengolden.com
     45170419.1                                  -3-                  Case No. 3:19-cv-07185-JSC
                        STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
          Case 3:19-cv-07185-JSC Document 49 Filed 07/10/20 Page 4 of 5




 1
   WILLIAM MOST (STATE BAR NO. 279100)
 2 LAW OFFICE OF WILLIAM MOST
   201 St. Charles Ave., Ste. 114, # 101
 3
   New Orleans, LA 70170
 4 Phone: (504) 509-5023
   Email: williammost@gmail.com
 5
   MATTHEW K. HANDLEY
 6 RACHEL NADAS
   HANDLEY FARAH & ANDERSON PLLC
 7
   777 6th Street, NW
 8 Eleventh Floor
   Washington, DC 20001
 9 Phone: (202) 559-2411
   Email: mhandley@hfajustice.com
10

11

12 PURSUANT TO STIPULATION, IT IS SO ORDERED.

13

14

15 DATED:______________________             ___________________________________________
                                            JACQUELINE SCOTT CORLEY
16                                          United States Magistrate Judge

17

18
19

20

21

22

23

24

25

26

27

28

     45170419.1                               -4-                  Case No. 3:19-cv-07185-JSC
                     STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
          Case 3:19-cv-07185-JSC Document 49 Filed 07/10/20 Page 5 of 5




 1                        ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
 2            I, Rosemarie T. Ring, am the ECF User whose ID and password are being used to file this

 3 document. I hereby attest that concurrence in the filing of this document has been obtained from

 4
     the signatories.
 5
                                                  MUNGER, TOLLES & OLSON LLP
 6
                                                  /s/ Rosemarie T. Ring______________________
 7                                                ROSEMARIE T. RING
                                                  Attorneys for Defendant Facebook, Inc.
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     45170419.1                                  -5-                  Case No. 3:19-cv-07185-JSC
                        STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULE
